Title: From Thomas Jefferson to Nathaniel Cutting, 30 August 1789
From: Jefferson, Thomas
To: Cutting, Nathaniel



Sir
Paris Aug. 30. 1789.

Your brother, with whom I have the honor of an acquaintance, has promised that he would ask your permission for me to address a line to you on a subject very interesting to me. I have just received permission to pay a six months visit to America. I wish to sail about the 1st. of October and from Havre preferably to every other port because my baggage, which is heavy, may go to that by water. The favor I have to ask of you is to inform me what American vessels are now at Havre, and likely to remain there till the beginning of October, and to drop me a line of information also when any other vessel shall arrive. The particulars interesting to me to know are when each vessel will sail, to what port, of what size, what age (that is whether she be sound) and something of the skill and dispositions of the captain. All these circumstances, you know Sir, are interesting to a passenger, and it is also interesting in the fall season that the captain should mean to take the Southern passage, and not the Northern. I shall wish to find a vessel bound to the Chesapeak.—As the taking the whole cabbin is expensive, and odious to the other passengers, I should propose to take all the births of the ship, and stipulate that no body shall lodge in the cabbin. Consequently it would be interesting to know how many births there are in the ship and their price. I shall have with me my two daughters and two servants. I ought to make you many apologies, Sir, for the trouble of these details. My excuse must be the necessity of my situation, and the encouragement of your brother to address myself to you. I have the honour to be with great consideration, Sir Your most obedient & most humble servt.,

Th: Jefferson

